Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Election/Restrictions
Applicant's election with traverse of claims 1-6, 9-14 in the reply filed on 11/18/22 is acknowledged.  The traversal is on the ground(s) that 9 and 10 should be prosecuted together since claim 10 does not relate to the way how the medium channel sealing arrangement is produced by relates to the location where the medium channel sealing arrangement is arranged.  Claim 10 will be further prosecuted with claim 9.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/20 is considered by the examiner.
Drawings
The drawing submitted on 12/31/2020 has been considered. 
Claims Analysis
It is noted that claims 1-6, 9-14 comprises product-by-process claim limitations, such as “fixed,” “sealing element is produced on one of the bipolar plate layers before the bipolar plate layers were fixed to one another,“ “medium channel sealing arrangement is produced by means of a screen printing operation,” “the flow field sealing arrangement is produced by means of an injection molding operation, a screen printing operation, or a dispenser application operation.” Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the electrochemical device is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-6, 9-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. (US Publication 2008/0124610).
Regarding claims 1, 9, 14, the Kaiser et al. reference discloses an electrochemical device, comprising a stack of a plurality of electrochemical units (Fig. 17) succeeding one another along a stacking direction, which each comprise an electrochemically active membrane electrode arrangement, a bipolar plate (1), and a sealing system (10.1, 10.2), at least one medium channel (6.2), which extends along the stacking direction through a plurality of the electrochemical units, and at least one flow field by means of which a medium from the medium channel (6.2) is able to flow transversely to the stacking direction from the medium channel to another medium channel. The sealing system comprises a flow field sealing arrangement, which extends around at least one flow field, and at least one medium channel sealing arrangement, which extends around a medium channel, wherein the flow field sealing arrangement is fixed to the membrane electrode arrangement and the at least one medium channel sealing arrangement is fixed to the bipolar plate (Fig. 1, 10.1, 10.2).  
Regarding claims 4, 5, the Kaiser et al. reference discloses the bipolar plate comprises at least two bipolar plate layers and the medium channel sealing arrangement comprises a medium channel sealing element that is fixed to one of the bipolar plate layers or to both bipolar plate layers (Fig. 1:2.1, 2.2).
Regarding claim 6, the Kaiser et al. reference discloses the bipolar plate layers are fixed to one another along connecting lines and the connecting lines do not cross the medium channel sealing element, seen along the stacking direction (4.1, 2.2 and 2.1 seen in Fig. 15 and 16).  
Regarding claim 10, the Kaiser et al. reference discloses electrochemical device in accordance with Claim 1, wherein the medium channel sealing arrangement is arranged on a bead (18) that is formed in a bipolar plate layer of the bipolar plate.  
Regarding claim 11, the Kaiser et al. reference discloses wherein the height of the medium channel sealing arrangement (F1) is smaller than the height of the bead (outer perimeter 18).  
Regarding claim 12, the Kaiser et al. reference discloses the medium channel and the flow field are in fluidic connection with one another by means of a flow port and the flow port comprises a medium through-opening, which is formed in the bead (Fig. 15, between 16).  
Regarding claim 13, the Kaiser et al. reference discloses one of the bipolar plate layers of the bipolar plate has an edge web running around the flow field and a medium through-opening is formed in the edge web (18).  

Claim(s) 1-3, 9, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabin et al. (US Publication 2006/0127735).

Regarding claims 1, 9, 14, the Sabin et al. reference discloses an electrochemical device, comprising a stack of a plurality of electrochemical units (Abstract) succeeding one another along a stacking direction, which each comprise an electrochemically active membrane electrode arrangement, a bipolar plate ([0006]), and a sealing system (52), at least one medium channel ([0045]), which extends along the stacking direction through a plurality of the electrochemical units, and at least one flow field by means of which a medium from the medium channel (19, 21, 15) is able to flow transversely to the stacking direction from the medium channel to another medium channel. The sealing system comprises a flow field sealing arrangement, which extends around at least one flow field, and at least one medium channel sealing arrangement, which extends around a medium channel, wherein the flow field sealing arrangement is fixed to the membrane electrode arrangement and the at least one medium channel sealing arrangement is fixed to the bipolar plate (Fig. 6, 7a, 7b).  
Regarding claim 2, the Sabin et al. reference discloses wherein the membrane electrode arrangement comprises two gas diffusion layers and the flow field sealing arrangement is fixed to at least one of the gas diffusion layers ([0007], [00027]).  
Regarding claim 3, the Sabin et al. reference discloses wherein the flow field sealing arrangement comprises two flow field sealing elements, each of which is fixed to a respective one of the gas diffusion layers (combination of [0007], [00027] and Fig. 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725